Citation Nr: 1819919	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-30 803	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Deborah Grossman Mitchell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Freeman


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1992.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Although the Veteran's claim of entitlement to service connection for bilateral hearing loss was previously denied in a January 2009 rating decision on the basis that new and material evidence had not been associated with the claim, the Board finds that new and material evidence has been submitted sufficient to reopen this claim.  See, e.g. August 2017 VA examination report.  Additionally, although the Agency of Original Jurisdiction (AOJ) adjudicated the matter as entitlement to service connection for left ear sensorineural hearing loss (previously claimed as bilateral hearing loss), the Board finds that the Veteran's current claim encompasses bilateral hearing loss.

In October 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.


For the reasons that follow, the case is REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a January 2009 rating decision, the RO reopened and denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter. 

2.  The evidence received since the January 2009 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the January 2009 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.


REMAND

A remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.
Regarding the Veteran's claim for service connection for bilateral hearing loss, she reports being exposed to excessive noise in the military.
A VA examination was conducted for the Veteran's hearing loss in August 2017.  The examiner opined that left ear hearing loss was less likely than not related to military noise exposure. However, she did opine that a significant threshold shift was noted in the right ear in service indicating that acoustic trauma occurred.  Notwithstanding, the examiner noted that the Veteran's right ear hearing loss did not meet the standards for VA hearing loss.  In light of the record before the Board, the Board finds that a new VA examination and opinion are warranted regarding the nature and etiology of the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities that pertain to the claim on appeal that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, to specifically include the May 2017 audiological record, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


